COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 ALBERTO MONTELONGO,                               §              No. 08-16-00001-CR

                                  Appellant,       §                 Appeal from the

 v.                                                §           243rd Judicial District Court

 THE STATE OF TEXAS,                               §            of El Paso County, Texas

                                  Appellee.        §               (TC#20150D02224)


                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF DECEMBER, 2022.


                                               JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.